Citation Nr: 9904289	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the right thigh, muscle group XIV, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

REMAND

The veteran had active duty from July 1948 to July 1951.  

A June 1998 statement by the veteran could be construed as a 
claim of service connection for a lung disability.  That 
matter has not been developed for appellate review and is 
referred to the RO for appropriate action.

The record shows that the veteran submitted a new Appointment 
of Veterans Service Organization as Claimant's Representative 
in June 1998, and that he appointed the California Department 
of Veterans Affairs as his representative.  However, the 
veteran was accompanied by his previous representative, 
AMETS, at the hearing before the Board at the RO in September 
1998.  The record does not show that the veteran reappointed 
AMVETS as his representative prior to the hearing, and it is 
also negative for any statements submitted by the California 
Department of Veterans Affairs.  

An appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. 
§ 20.600.  A specific claim may be prosecuted at any one time 
by only one recognized organization, attorney, agent or other 
person properly designated to represent the appellant.  
38 C.F.R. § 20.601.  The designation of a representative will 
be effective when it is received by the RO.  A properly filed 
designation made prior to appeal will continue to be honored, 
unless it has been revoked by the appellant or unless the 
representative has properly withdrawn.  38 C.F.R. § 20.602.  
Therefore, as the veteran's current representative was not 
present at the September 1998 hearing, the Board finds that 
the veteran must be afforded an opportunity to schedule a 
second hearing so that his representative may attend and 
present argument.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  Therefore, in order to assist the veteran and to 
protect his right to due process of law, the Board must 
remand this case to the RO for the following action.  
The RO should contact the veteran and 
determine whether or not he desires to 
have a second hearing before the Board 
either at the RO or in Washington, D.C. 
so that he may be accompanied by his 
current representative.  If so, the RO 
should take the appropriate steps to see 
that a hearing is scheduled.  If a 
hearing is not held, the current 
representative should be afforded the 
opportunity to present argument regarding 
the issue on appeal.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


